NORTHCUTT, Justice
(dissenting on motion for rehearing).
On March 22, 1965, judgment of this court was entered affirming the judgment of the trial court in overruling appellant’s plea of privilege and thereby retaining venue in Potter County, Texas. On appellant’s motion for rehearing a majority of the court was of the opinion this court was in error in its former judgment and ordered appellant’s motion for rehearing be granted and reversed and remanded the judgment of the trial court with instructions to transfer the cause to the District Court of Terry County, Texas. I respectfully dissent to the majority opinion.
The Supreme Court in the case of Burtis v. Butler Bros., 148 Tex. 543, 226 S.W.2d 825, held as follows:
“ ‘We think, in view of the fact that the court was holding its session in the courthouse of Galveston county, situated in the city of Galveston, and had before it a law requiring judicial notice to be taken that Galveston was thus located, it might well conclude that there was no necessity of proving that fact. We think the judgment correct, and it is affirmed.’ Traylor v. Blum et al., Tex.Sup., 7 S.W. 829, 830.
*463“This is a direct holding that the court trying the case will take judicial notice that Galveston is in Galveston County, Texas. It is still the law that a trial court such as tried this cause will take judicial notice of the subdivision of the State into counties, and also of the location of the county seats of these counties. McCormick & Ray, Texas Law of Evidence p. 173 et seq., Judicial Notice, Geographical Facts, secs. 104, 105, and authorities there cited. 17 Tex.Jur. p. 181 et seq., Evidence Civil Cases, sec. 14, and cases cited therein. Idem, sec. 17 p. 185.
“The stipulation shows that Burtis executed and delivered both these financial statements to Butler Bros.
“Therefore, we have an instrument in writing signed by the defendant Burtis whereby he agreed to pay for all goods sold to him on credit by Butler Bros, in Dallas. The courts of Texas judicially know that Dallas is a county in Texas and also that it is a city which is the county seat of Dallas County, Texas. This is ‘naming a particular county, or a definite place therein’ by a written instrument as is required by subdivision 5, art. 1995, Revised Civil Statutes 1925, as amended.”
If we were wrong in holding that since the courts of Texas judicially know that Potter County is a county in Texas and also that Amarillo is a city which is the county seat of Potter County, Texas, is naming a particular county or a definite place therein as required by Subdivision 5 of Article 1995, venue should be sustained in Potter County for another and additional reason. The balance due on the note was the sum appellee sought to recover. The Dealer’s Protection Agreement provided the price appellant agreed to pay was the unpaid balance due on the cars if tendered within 90 days after maturity of the earliest installment still unpaid. The installment could refer only to the monthly installments provided for in the note, as that was the unpaid balance.
The note in question was payable to the order of appellant at the office of the Southwestern Investment Company in Amarillo, Potter County, Texas. The endorsement of the note by appellant in part is as follows:
“Pay to the order of Southwestern Investment Company without recourse, except that undersigned agreed to repurchase the automobile or other collateral described herein upon repossession, and will pay therefor the unpaid portion of the purchase price. * * * ” (Emphases mine.)
The unpaid portion of the purchase price was the unpaid balance due on the note which appellant agreed to pay in Potter County, Texas. I am of the opinion the Dealer’s Protection Agreement and the note must be construed together under the terms of the appellee’s pleadings. I am of the opinion the trial court was correct in overruling appellant’s plea of privilege.